 

Case 3:20-cv-00803-KAD Document 19 Filed 12/04/20 Page 1 of 2

UNITED STATES DISTRICT COURT

DISTRICT OF CONNECTICUT
ROSABELA VITORINO : NO.: 3:20 CV-00803-KAD
Plaintiff
VS.
TARGET STORES, INC.
Defendant : DECEMBER 4, 2020

STIPULATION FOR DISMISSAL

It is hereby stipulated and agreed that this matter may be dismissed with prejudice and
without costs to either party.

PLAINTIFF, DEFENDANT,
ROSABELA VITORINO TARGET STORES, INC.

a,
i

2 yf

 

 

By AO BY: 27985

 

 

chael W. Cahill (ct}3 1 i: 3) Dawn M. Neborsky (ct27985)
Law Office of Michael W. Cahill Kiernan Trebach, LLP
43 Trumbull Street 40 Court Street
New Haven, Connecticut 06511 Boston, MA 02108
(203) 777-9900 617-426-3900
mikecahilllaw@email.com dneborsky@kiernantrebach.com

THE LAW OFFICES OF
MICHAEL W. CAHILL, LLC

43 TRUMBULL STREET NEW HAVEN, CONNECTICUT 06511 TELEPHONE: (203) 777-9900 FACSIMILE: (203) 777-8848

 
 

Case 3:20-cv-00803-KAD Document 19 Filed 12/04/20 Page 2 of 2

CERTIFICATE OF SERVICE

I hereby certify that on the 4th day of December, 2020, a copy of the foregoing document
was filed electronically. Notice of this filing will be sent by e-mail to all parties by operation of
the Court’s electronic filing system or by mail to anyone unable to accept electronic filing as
indicated on the Notice of Electronic Filing. Parties may access this filing through the Court’s
CM/ECE System.

Dawn M. Neborsky, Esq.

Bonner Kiernan Trebach & Crociata
40 Court Street

Boston, MA 02108

617-426-3900 ay

acharkow@lcbf.com - .

(tichac! W. Cahill

THE LAW OFFICES OF

MICHAEL W. CAHILL, LLC
43 TRUMBULL STREET NEW HAVEN, CONNECTICUT 06511 TELEPHONE: (203) 777-9900 FACSIMILE: (203) 777-8848

 
